Citation Nr: 1611610	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spine disability, to include degenerative disc disease (DDD) and spinal canal stenosis.  

2.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.  

3.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.  

4.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) and strain.  




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1982, April 2003 to March 2006 and May 2006 to April 2007.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested Board hearing in her January 2010 and August 2012 substantive appeals.  However, she withdrew both request in April 2010 and June 2013 respectively.

Although the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability on its merits, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  The issue has been recharacterized to comport with the procedural posture of the claim.  

During the course of the Veteran's appeal, service connection for a disability manifested by dizziness was granted in a November 2015 rating decision.  As the Veteran has, as yet, not appealed either the evaluation or effective date assigned to this disability, the matter is not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to increased disability ratings for right and left knee disabilities and for lumbar DDD and strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO denied the claim of service connection for cervical spine arthritis because there was no evidence of a current diagnosis. 
 
2.  The evidence received since the April 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, to include current evidence of DDD and spinal stenosis of the cervical spine. 
 
3.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that her current DDD of the cervical spine had its onset in service.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision, which denied the Veteran's claim of service connection for arthritis of the cervical spine, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine disability, to include DDD and spinal canal stenosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  
 
3.  The criteria for service connection for DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

New and Material Evidence

The Veteran is seeking to reopen her claim of entitlement to service connection for a cervical spine disability, to include degenerative changes, DDD and spinal canal stenosis.  Her claim for service connection for cervical spine arthritis was initially denied by a rating decision dated in April 2003 on the basis that there was no evidence of a current disability.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

The Veteran did not appeal the April 2003 rating decision.  Additionally, new and material evidence was not received within the time in which to appeal the decision. See 38 C.F.R. § 3.156(b) (2015).  Thus, the April 2003 decision is final as to the denial of service connection for a cervical spine disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

In January 2010, the Veteran submitted the instant claim, requesting service connection for a cervical spine disability. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

The evidence of record at the time of the April 2003 rating decision consisted of the Veteran's service treatment and post-service medical records and reports dated prior to that rating decision.  

Since the April 2003 rating decision, evidence has been added to the claims file.  The additional evidence of record includes service treatment records from the Veteran's second and third periods of active duty service, VA and private treatment records; the reports of VA examinations in July 2010 and March 2015; and lay statements of the Veteran.  

The additional records provide additional evidence not previously on file that reflects MRI and MRA evidence of current DDD and spinal canal stenosis of the cervical spine.  

The additional records received since the April 2003 rating decision includes evidence which was not previously on file that is not cumulative or redundant of the prior evidence on file, and which raises a reasonable possibility of substantiating the claim. 

In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for a cervical spine disability, to include DDD and spinal canal stenosis, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that normally when additional relevant service records are received after a final decision, the decision is reconsidered.  However, this is only in the instance where the additional service records were in existence at the time of the prior final decision.  In this case, the final prior decision was in April 2003 and the latter two periods of the Veteran's service were after this date.  Thus, the service records from these two periods were not in existence at the time of the April 2003 rating decision.  Accordingly, reconsideration of that decision is not required.  See 38 C.F.R. § 3.156(c).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the general criteria for service connection, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that her current cervical spine disability, diagnosed as DDD, began in service or is the result of an inservice neck injury. 

Service treatment records from the Veteran's first period of service reflect treatment for a cervical spine strain in March 1977.  There were no subsequent complaints, findings, treatment or diagnoses for the first period of service.

Post-service treatment records show the Veteran was treated for a neck strain in December 1984 following a car accident.  VA X-ray studies at the time revealed no evidence of fracture, subluxation or soft tissue abnormality.  A July 2001 letter from a private chiropractor indicates that the Veteran was undergoing treatment for cervical spine stiffness and reduced range of motion.  

During her second period of service, treatment records show her reported history of chronic neck pain and a December 2005 MRI of the Veteran's cervical spine first revealed a mild disc bulge with associated spondylotic spurring at level C5-6.  A February 2006 MRA of the cervical spine further revealed mild central spinal canal stenosis at level C5-6 and posterior disc abnormalities.  

After her discharge from her second period of service in March 2006, subsequent treatment records, including those during her third period of service, show ongoing complaints of chronic neck pain and diagnoses of cervical spine DDD and canal stenosis.  

A July 2010 VA examiner, after reviewing the Veteran's claims file and examining her, opined that her current cervical DDD was less likely caused by or a result of strained muscles in the cervical spine during service.  Likewise, a March 2015 VA examiner opined that it was very unlikely that the Veteran's pulled neck muscle in 1977 would result in DDD and arthritic disease and opined that her current cervical spine disability was less likely related to her service.  However, the Board finds that these opinions lack probative value as neither examiner addressed the initial evidence of arthritis of the cervical spine during the Veteran's second period of service.  

Moreover, there was no evidence of arthritic changes at the time of the intercurrent 1984 accident and no evidence that a spine disability was clinically noted upon the Veteran's entry into her second period of service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that cervical spine DDD was incurred during active military service.  It follows that service connection for cervical spine DDD is warranted.  See 38 C.F.R. §§ 3.303(b); 3.307; 3.309.  


ORDER

The claim for service connection for cervical spine arthritis is reopened.

Service connection for cervical spine DDD and spinal canal stenosis is granted.


REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's claims of entitlement to increased disability ratings for right and left knee disabilities, as well as for lumbar DDD and strain.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

Although the December 2007, October 2009 and March 2015 VA examiners found no evidence of right or left knee instability or subluxation, service, VA and private treatment records repeatedly noted the Veteran's complaints of a "giving way" sensation in one or both knees.  For instance, a March 2005 service treatment record indicated the Veteran fell down stairs twice after her knees gave way.  Likewise, a May 2009 VA treatment record noted she had fallen when her right knee gave out.  VA treatment records further noted that she was issued bilateral knee braces in July 2008 and October 2010.  Further, while December 2007 VA examiner found the Veteran had genu recurvatum in both knees acquired with weakness and insecurity on both sides, neither the October 2009 or the March 2015 VA examiner commented on genu recurvatum in the examination reports.  Due to the inconsistencies in the medical evidence of record, the Veteran must be provided another VA examination to assess the current severity of her right and left knee disabilities and to seek clarification as to whether or not she currently has or has had at any time during the pendency of her appeal, genu recurvatum and/or any instability, and/or subluxation in either knee.  

Likewise, although October 2009and March 2015 VA examiners indicated there was no evidence of any radiculopathy or other neurological symptoms associated with the Veteran's low back disability, and the October 2009 examiner further indicated that she denied any urinary or fecal incontinence, January 2006 and July 2006 private treatment records indicated the Veteran had either radiculopathy into the left lower extremity or into both lower extremities and a July 2009 VA treatment record noted she had lower back and left lower extremity pain, while an April 2014 VA treatment record noted right leg radiculopathy.  Further, January 2009, March 2012 and April 2014 VA treatment records all noted the Veteran had diagnosed mixed urinary incontinence.  Due to these inconsistencies in the medical evidence of record, the Veteran must be provided another VA examination to assess the current severity of her low back disability and to clarify whether or not she has had any radiculopathy of either lower extremity or urinary incontinence related to her service connected back disability at any time during the pendency of the appeal.  

Prior to the above examinations, any outstanding records of pertinent VA medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected right and left knee arthritis.  The entire claims file must be reviewed by the examiner. 

All signs and symptoms necessary for rating the Veteran's right and left knee disabilities must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's right and left knee disabilities, to include any impact on occupational functioning.  

After reviewing the treatment records and examinations outlined above, the VA physician must attempt to determine whether there are any periods of time during the pendency of the Veteran's appeal when she had right and/or left knee instability, subluxation or genu recurvatum.  

The examination report must include a complete rationale for all opinions expressed.  
3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected lumbar DDD and strain.  The entire claims file must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's lumbar spine disability must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's lumbar spine disability, to include any impact on occupational functioning.  

After reviewing the medical records outlined above, the VA physician must attempt to determine whether there are any periods of time during the pendency of the Veteran's appeal when she had radiculopathy and/or urinary incontinence or any other neurological symptoms associated with her service-connected low back disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues on appeal.  If any of the benefits remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


